Citation Nr: 1004393	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 29, 2009 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the 
benefit sought.

In November 2009, the Veteran and his spouse testified 
during a Travel Board hearing before the undersigned 
Veterans Law Judge of the Board, a transcript of which is of 
record. The Veteran also withdrew from consideration a claim 
for service connection for a low back disorder. See 38 
C.F.R. § 20.204 (2009).


FINDING OF FACT

The Veteran filed his initial claim for entitlement to 
service connection for PTSD on June 29, 1999. There is no 
earlier pending unadjudicated claim requesting entitlement 
to that benefit.


CONCLUSION OF LAW

The criteria are not met for an earlier effective date than 
June 29, 1999 for the grant of service connection for PTSD. 
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated August 2004, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A.                § 5103(a) 
and 38 C.F.R. § 3.159(b). The September 2005 Statement of 
the Case (SOC) explained the general criteria to establish a 
claim for an earlier effective date for disability 
compensation. See Huston v. Principi, 17 Vet. App. 195 
(2003).     The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi,      16 Vet. App. 183, 
186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 
3.159(b)(1). The August 2004 VCAA notice preceded issuance 
of the rating decision on appeal, and thus comported with 
the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. In support of his claim, the 
Veteran has provided several personal statements. The 
Veteran testified during a Travel Board hearing. There is no 
indication of any further available evidence or information 
that has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will 
adjudicate the claim on the merits. 

Background and Analysis

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 
3.400. Except as otherwise provided, the effective date of 
an evaluation and an award of compensation benefits that is 
based on an original claim, claim reopened after a final 
disallowance, or claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later. See 38 C.F.R. § 3.400. 
 
The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service, and 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). Any communication indicating intent to 
apply for a benefit under the laws administered by the VA 
may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought. 38 
C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 
(2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 
1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing).

The current assigned effective date for the award of service 
connection of PTSD is June 29, 1999. The RO's rating 
decision of August 2001 granted entitlement to service 
connection for PTSD, and assigned the June 29, 1999 
effective date on the basis of the date the Veteran filed 
his claim for entitlement to that benefit. 

Records show that there is no obvious pending nonadjudicated 
claim for service connection for PTSD that had been filed at 
any point preceding June 1999.            Meanwhile, the 
medical evidence demonstrating entitlement to the benefit 
sought is dated subsequently. The report of a February 2001 
VA psychiatric examination indicates a diagnosis of PTSD 
that was considered linked to an in-service stressor. Thus, 
the February 2001 date of VA examination is the date 
entitlement arose.    
Under strict interpretation of the law governing effective 
dates, the February 2001 VA examination date would also 
provide the effective date of service connection for PTSD. 
See 38 C.F.R. § 3.400(b)(2)(i). Here, the RO decided to 
assign an effective date premised upon the relevant date of 
claim, June 29, 1999 as the initial effective date for 
entitlement to service-connected compensation. 

By way of relevant procedural history, the August 2001 RO 
rating decision granting service connection for PTSD 
represents the first instance in which the RO had considered 
the claim for that benefit on the merits. A prior August 
1980 rating decision had denied service connection for 
antisocial personality disorder, based on the finding that 
this was a constitutional or developmental abnormality not 
recognized as a disability under VA law. The Veteran did not 
appeal from that decision, and it therefore became final and 
binding on the merits. See U.S.C.A.       § 7105; 38 C.F.R. 
§§ 3.104(a).

The Veteran now raises several arguments in furtherance of 
the claim for an earlier effective date for service 
connection for PTSD. He contends first that while 
hospitalized at VA facilities in the late 1970s and early 
1980s he recalled having filed claims for service connection 
for PTSD. To his knowledge there were claims for benefits 
filed with a veterans' service officer (VSO) at the St. 
Cloud, Minnesota VA Medical Center (VAMC) in 1978 and 1980, 
and Big Spring, Texas VAMC in 1982. According to the 
Veteran, the claims were improperly handled and never 
adjudicated because PTSD was not a recognized disorder.

Furthermore, the Veteran contends that the RO's August 1980 
rating decision improperly considered the Veteran's claim 
for benefits at that time as limited to one for "antisocial 
personality," when in fact it was a more broadly based claim 
for entitlement to service connection for PTSD. The Veteran 
alleges that this occurred due to misdiagnosis of his 
condition and the lack of extensive medical knowledge about 
PTSD at the time. The argument is that compensation benefits 
should thus be available as of the date of the decision that 
should have adjudicated a claim for service connection for 
PTSD. 

In addition, the Veteran advances the contention that 
regardless of how the RO adjudicated his claim for benefits 
in August 1980, his then existing "anti-social" behavior and 
alcoholism were in fact the manifestations of underlying 
PTSD, and that PTSD symptomatology was present as early as 
then. He contends that it would be unfair to deny him 
retroactive benefits for a condition that was clearly 
present as of 1978. 

The Board has reviewed each of these arguments in turn. As 
to the first point, records from both St. Cloud and Big 
Springs VAMCs have been considered.       While there is 
extensive reference therein to treatment for "antisocial 
personality" and alcoholism, there is no statement 
indicating the Veteran had filed, or was otherwise pursuing, 
a claim for VA compensation benefits for a psychiatric 
disorder. There is no documentation to this effect otherwise 
present in the claims file. It is established that the 
Veteran filed a July 1980 VA Form 21-526 (Application for 
Compensation or Pension), but this was limited in scope to a 
claimed broken ankle, back disorder, and skin rash. Thus, 
there is no written proof of an actual claim for PTSD around 
this time period. Moreover, had the Veteran filed such a 
claim with a VSO, who then forwarded the claim to the RO, it 
is presumed as a matter of the administrative process that 
the RO would have properly acted upon and adjudicated this 
claim. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(there is a presumption of regularity in the administrative 
process, absent clear evidence to the contrary). See, too, 
Schoolman v. West, 12 Vet. App. 307, 310 (1999). There is no 
indication however that the RO ever received or processed a 
claim pursuant to this matter. It follows that there is no 
basis to establish a prior date of claim for service 
connection for PTSD, any earlier than June 1999. Absent an 
earlier date of claim, there is no justification to 
substantiate any earlier effective date for the award of 
compensation benefits. 

The next point raised concerns the scope of the August 1980 
rating decision, and whether it should have then adjudicated 
a claim for service connection for PTSD. The Board cannot 
find that this is the case. Initially, the Board points out 
that a collateral attack on a final VA rating decision must 
be promulgated by means of an assertion of Clear and 
Unmistakable Error (CUE), which has not been done here.          
In any event, even if a proper CUE challenge had been made 
as to the scope of the issue considered in the earlier 
decision, and whether this should have included PTSD, there 
is no compelling basis for recovery. As stated, there is no 
objective record that the Veteran ever filed a claim for 
service connection for PTSD prior to the 1980 decision (or 
did so again within a few years thereafter). The RO could 
not be expected to adjudicate an issue not before it. 
Additionally, closer review of the record indicates that to 
the extent the August 1980 rating decision considered 
"antisocial personality," the RO likely addressed that issue 
because of VA hospitalization records for the same, treating 
these medical records as a de facto informal claim. The RO 
did not adjudicate the issue because of any apparent filing 
by the Veteran. There is no reference in the underlying VA 
hospitalization records to a diagnosis of PTSD, only 
"antisocial personality." Thus, there was no basis to 
adjudicate an informal claim for any more comprehensive 
psychiatric disability, including any discussion of PTSD.

There is also the contention that PTSD symptomatology 
manifested as early as 1980, and should permit a finding of 
service connection for the same as of that time period. It 
may be an accurate characterization that PTSD symptoms 
appeared this early in the form of alcoholism and diagnosed 
personality disorder. Still though,  the assignment of an 
effective date of service connection for PTSD must adhere to 
applicable law and regulations, and these require that a 
claim have been filed to initiate the processing of 
entitlement to VA compensation benefits. Even where a claim 
has been filed, that does not end the analysis, as the 
proper effective date is deemed the date of claim or date 
entitlement arose, whichever is later. The filing of an 
initial claim is nonetheless the starting point for the 
analysis. Here, there is no indication a claim for benefits 
was filed anytime before June 29, 1999. No earlier effective 
date of service connection may be assigned. The Board is 
sympathetic to the contentions raised by the Veteran, 
however the law governing the assignment of effective dates 
is binding in this matter. See 38 U.S.C.A. § 7104. Despite 
what evidence may be available as to the relevant medical 
history, the process of obtaining compensation benefits in 
relation to claimed PTSD was not initiated until the Veteran 
filed his more recent June 29, 1999 claim for benefits.

In summary, an earlier effective date for service connection 
for PTSD cannot be assigned. There is no pending 
unadjudicated claim for that benefit before June 29, 1999, 
nor for that matter was there any clear basis upon which the 
RO should have adjudicated a claim for service connection 
for PTSD in its prior August 1980 rating decision. 



Accordingly, the claim for an effective date prior to June 
29, 1999 for the grant of service connection for PTSD is 
being denied. The preponderance of the evidence is 
unfavorable on the claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

An effective date prior to June 29, 2009 for the grant of 
service connection for PTSD is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


